Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s request for continued examination filed May 10, 2021 is acknowledged.  Claims 1, 24, and 31-32 are amended, claims 23 and 25-26 are cancelled, and claim 33 is newly added.  Claims 1-2, 5, 7-8, 11, 14-15, 19-22, 24, 27-28, and 31-33 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner maintains the grounds of rejection set forth in the office action filed November 10, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-2, 5, 7, 15, 19-22, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al., US 4684530 (Welsh, IDS) in view of Lu et al., US 8242050 (Lu, IDS).
Regarding claims 1 and 7, Welsh discloses an inorganic product for filtering fluid (abstract), the inorganic product comprising regenerated silica gel or precipitated silica (abstract, C2/L41-42), said product having a regeneration efficiency of 100-165% (see Table IV where regenerated adsorbent provides the same performance as new adsorbent).
While Welsh recognizes that amorphous or crystalline forms of silica can be used for filtering fluids via adsorbent materials (C1/L5-11), Welsh does not explicitly disclose using precipitated silica gel.  However, Lu discloses composite adsorbents comprising precipitated silica and filtration media such as perlite or diatomite (C5/L65-C6/L4, Claim 1).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the product of Welsh to utilize precipitated silica as described in Lu since it has been shown that precipitated silica is effective in acting as a filter aid in fluid filtration adsorbents.
Regarding features of claim 1 drawn to prior use, regeneration technique, and amounts of soluble arsenic, aluminum, and iron, the examiner considers such limitations to be product-by-process limitations which do not materially affect the inorganic product itself.  Product-by-process claims are not limited to the manipulations of the recited 
Additionally, it is evident that soluble arsenic, aluminum, and iron content of an original silica-based adsorbent product is reduced when placed in contact with a beverage, since such elements are soluble within said beverage and are therefore ‘leeched’ out during use.  Upon regeneration, it follows that the previously used adsorbent product would inherently have less soluble components compared to an original product.  Applicant’s specification clearly states that “Also shown are the significantly reduced solubilities of arsenic, aluminum, and iron in the combination as compared to the corresponding mixtures of the same compositions.  This indicates that these soluble elements are mostly dissolved during the first use of the media, and subsequent filtration cycles using mostly the regenerated media cause much less metal and arsenic dissolution into beer, which is sometimes beneficial for beer stability and flavor” (applicant’s pre-grant publication, paragraph 0098).  Therefore, the examiner considers a reduction of soluble metal content within the regenerated media to inherently be less than an original starting material based on previous use, as seen in the rejection set forth above.
Regarding claims 2 and 5, Welsh (in view of Lu) discloses a product wherein a mass of the regenerated silica gel is at least about 90% of a total mass of the inorganic product (see Example F, Table 1, and C9/L45-63).
Regarding claim 15, Welsh (in view of Lu) discloses that the regenerated silica gel is a hydrated silica gel (C2/L48-52).
Regarding claims 19-21, Welsh (in view of Lu) discloses that the inorganic product has a specific surface area of at least 250 m2/g (Table 1).
Regarding claim 22, while Welsh (in view of Lu) does not disclose the recited loss on ignition property, it is inherent the product of Welsh has such property since the product disclosed in Welsh is the same as that recited in the claims, and it is expected that similar materials possess the same properties such as the recited loss on ignition.
Regarding claim 24, while Wang recognizes the importance of minimizing the soluble arsenic content within the diatomite filter aid (abstract, ¶ 0005-0006), Wang does not explicitly disclose a filter aid having a soluble arsenic content between about 0.1-0.2 ppm.  However, it would have been obvious to one having ordinary skill in the art to modify the filter aid to have the recited soluble arsenic range, in light of the recognition to minimize such soluble components (Wang, ¶ 0007-0009), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Regarding claim 28, Welsh (in view of Lu) discloses the inorganic product having a live yeast cell count of less than 10 colony forming units per gram of media (see “sterilizing”, C2/L3-7).
Claims 8, 11, and 14Welsh in view of Lu as relied upon in the rejections set forth above, and in further view of Gottkehaskamp, USPA 2005/0051502 (Gottkehaskamp, IDS).
Regarding claims 8, 11, and 14, while Welsh (in view of Lu) discloses the inorganic product comprising regenerated filtration particulates intimately bound during manufacturing (C2/L53-61, C3/L31-48), Welsh does not explicitly disclose that the filtration particulate is a modified regenerated diatomite. However, Gottkehaskamp discloses filtering agents for filtering fluids (abstract) comprising intimately bound modified regenerated diatomite (¶ 0002, 0011-0012, Claims 1, 3, 5-6).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Welsh (in view of Lu) to utilize other filtration particulates such as regenerated diatomite as described in Gottkehaskamp since it has been shown that such materials are effective and widely used in the filtration of fluids.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welsh in view of Lu as relied upon in the rejections set forth above, and in further view of Lenz et al., US 8084392 (Lenz, IDS).
Regarding claim 27, modified Welsh is silent with respect to the crystalline silica content.  However, Lenz discloses diatomaceous earth filter aids (abstract) having a crystalline silica content of less than about 0.2% wt. (abstract, Claims 1-2).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Welsh to use the diatomaceous earth described in Lenz in order to minimize the amount of crystallized silica content in filter aids which are considered detrimental to human consumption.
Claims 31-32Welsh in view of Lu as relied upon in the rejections set forth above, and in further view of Hurst, USPA 2006/0076251 (Hurst).
Regarding claims 31-32, modified Welsh does not explicitly disclose the recited soluble aluminum or iron content.  However, Hurst discloses a variety of filter aid materials useful for the purification of fluidic substances (abstract), wherein said filter aid materials are varieties of calcined siliceous earth having a soluble aluminum content of 5-26 ppm and soluble iron content of 15-19 ppm (see examples, ¶ 0158-0163).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Welsh to utilize the materials having the preferred aluminum and iron solubility content as described in Hurst since it has been shown that such materials are effective in fluid purification techniques while having very low soluble metal component content.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welsh in view of Lu and Hurst as relied upon in the rejection of claims 31-32 set forth above, and in further view of Wang et al., WO 2015/069432 (Wang, IDS).
Regarding claim 33, modified Welsh does not disclose the recited soluble arsenic content of the inorganic product.  However, Wang discloses filter aids including diatomite where said filter aids have a soluble arsenic content of from 0.1-0.5 ppm (Table V).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the product of Welsh to have the soluble arsenic content described in Wang in order to minimize soluble components leaching into materials intended for human consumption.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not found persuasive.
Applicant argues that the process of regeneration provides structural features which are distinct to the claimed inorganic product.  However, according to applicant’s own admission and disclosure (paragraph 0098 of the pre-grant publication), the soluble elements, i.e. arsenic, aluminum, and iron, are dissolved upon use of the inorganic media.  It is evident that soluble arsenic, aluminum, and iron content of an original silica-based adsorbent product is reduced when placed in contact with a beverage, since such elements are soluble within said beverage and are therefore ‘leeched’ out during use.  Upon regeneration, it follows that the previously used adsorbent product would inherently have less soluble components compared to an original product.  Applicant’s specification clearly states that “Also shown are the significantly reduced solubilities of arsenic, aluminum, and iron in the combination as compared to the corresponding mixtures of the same compositions.  This indicates that these soluble elements are mostly dissolved during the first use of the media, and subsequent filtration cycles using mostly the regenerated media cause much less metal and arsenic dissolution into beer, which is sometimes beneficial for beer stability and flavor” (applicant’s pre-grant publication, paragraph 0098).  Therefore, the examiner considers a reduction of soluble metal content within the regenerated media to inherently be less than an original starting material based on previous use, as seen in the rejection set forth above.  Since the prior art relied upon above discloses using previously spent media after regeneration, the examiner maintains that the amount of soluble metal species is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779